United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-2946
                                  ___________

Favis Clay Martin,                         *
                                           *
              Appellant,                   *
                                           *
       v.                                  *
                                           *
Ellen Y. Morgan, Individually and in       *
official capacity as a private citizen;    *
Doug Morgan, Individually and in his *
official capacity as a private citizen;    *
Mark H. Neill, Individually and in his * Appeal from the United States
official capacity as a private citizen and * District Court for the Eastern
attorney; Dennis J. Kehm, Individually * District of Missouri.
and in his official capacity as a private *
citizen and State Court Judge; Mary R. *            [UNPUBLISHED]
Russell, Individually and in her official *
capacity as a private citizen and State *
Court Appeals Judge; Robert G. Dowd, *
Individually and in his official           *
capacity as a private citizen and State *
Court Appeals Judge; Mary K. Hoff,         *
Individually and in her official capacity *
as a private citizen and State Court       *
Appeals Judge,                             *
                                           *
              Appellees.                   *
                                     ___________

                         Submitted: September 4, 2002

                              Filed: September 16, 2002
                                   ___________

Before WOLLMAN, MORRIS SHEPPARD ARNOLD, and MELLOY, Circuit
      Judges.
                        ___________

PER CURIAM.

       Federal prisoner Favis Clay Martin appeals the district court’s1 pre-service
dismissal of his 42 U.S.C. § 1983 lawsuit. Having carefully reviewed the record, we
conclude dismissal of the complaint was proper for the reasons explained by the
district court. Accordingly, we affirm the judgment. See 8th Cir. R. 47A(a). We also
deny Mr. Martin’s motion for a briefing schedule and his motion for counsel.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.
                                        -2-